UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KENNETH J. PHELAN,

                                  Petitioner,
                 v.                                                         9:21-CV-0573
                                                                            (GLS/DJS)

S. ECKERT,

                                  Respondent.


APPEARANCES:                                                        OF COUNSEL:

KENNETH J. PHELAN
Petitioner, pro se
Albany, NY 12210

GARY L. SHARPE
United States Senior District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        Petitioner Kenneth J. Phelan seeks federal habeas corpus relief pursuant to 28 U.S.C.

§ 2254. Dkt. No. 1, Petition ("Pet."), Dkt. No. 1-1 & 1-2.1 Additionally, petitioner also applied

for appointment of counsel. Pet. at 18-19; Dkt. No. 1-1 at 24, 32.

        On May 19, 2021, this action was administratively closed due to petitioner's failure to

properly commence it. Dkt. No. 2, Administrative Closure Order. Petitioner was advised that

if he desired to pursue this action he must so notify the Court and either (1) pay the filing fee

of five dollars ($5.00), or (2) submit a completed, signed, and properly certified in forma

pauperis (IFP) application, within thirty (30) days of the filing date of that Order. Id. at 2-3.

        1
           For the sake of clarity, citations to petitioner's filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
On June 9, 2021, the Court received the statutory filing fee and reopened this action. Dkt.

Entry of June 9, 2021 (indicating receipt information for the filing fee transaction); Dkt. No. 4,

Text Order Reopening Case.

       For the reasons that follow, the petition is dismissed without prejudice, as premature,

with leave to re-file once petitioner's claims have been fully exhausted and the state court

proceedings have concluded. Additionally, petitioner's application for appointment of

counsel, Pet. at 18-19; Dkt. No. 1-1 at 24, 32, is denied w ithout prejudice and with a right to

renew in the event he re-files his habeas petition.

II.    THE PETITION

       Petitioner challenges a 2012 judgment of conviction in Cayuga County, upon a guilty

plea, of making a terrorist threat and second degree aggravated harassment. Pet. at 1.

Petitioner did not appeal the conviction or seek another other avenue of review by a higher

state court. Id. at 2-4.

       Petitioner argues that he is entitled to federal habeas relief because: (1) his First

Amendment Right to Freedom of Speech was violated by his conviction (Pet. at 5-7; Dkt. No.

1-1 at 35; Dkt. No. 1-2 at 1-9); (2) his equal protection rights were violated when his

conviction stood while others had their convictions for making terrorist threats vacated (Pet.

at 15-16; Dkt. No. 1-2 at 9-13); (3) the prosecutor withheld exculpatory Brady information in

violation of petitioner's constitutional rights (Pet. at 7-8; Dkt. No. 1-2 at 13-15); (4) he was

blackmailed and coerced into pleading guilty (Pet. at 11-13; Dkt. No. 1-2 at 15-16); (5) in

order to go to court and exercise his constitutional rights, petitioner was subject to cruel and

unusual punishment (Pet. at 13-14; Dkt. No. 1-2 at 16-18); (6) his counsel was

constitutionally ineffective (Pet. at 8-11; Dkt. No. 1-2 at 18-22, 23-26); (7) Penal Law

                                                 2
§ 240.30, as written, was unconstitutional in 2012 (Pet. at 14-15; Dkt. No. 1-2 at 22-23); and

(8) he is actually innocent (Pet. at 17). For a complete statement of petitioner's claims,

reference is made to the petition and attached exhibits.

III.   DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. See O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each

claim for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim."

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, petitioner "must

give the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process." O'Sullivan, 526 U.S. at

845.

       Here, it is clear that petitioner has not yet properly exhausted his claims because he

has stated as much. Pet. at 2-4. Accordingly, the state courts have not concluded their one

complete round of evaluation of petitioner's claims; therefore, the habeas petition is not yet

ripe for review. See O'Sullivan, 526 U.S. at 845.



                                                  3
       There is no basis on the record before this Court to conclude that there is an absence

of available State corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g., where further pursuit would be futile). See 28 U.S.C.

§ 2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). Petitioner has state

court remedies available to him. It is not futile to require him to complete exhaustion of his

state court remedies before pursuing a federal habeas petition.

       While petitioner's papers do not reflect his awareness that his petition was filed

prematurely as a sort of protective filing, to the extent that petitioner may be understood to

request that this action be stayed and his petition held in abeyance, that request is denied.

The Supreme Court has stated, in dicta, that "[i]n many cases a stay will be preferable . . .

and . . . will be the only appropriate course in cases . . . where an outright dismissal could

jeopardize the timeliness of a collateral attack." Zarvela v. Artuz, 254 F.3d 374, 380 (2d Cir.

2001) (citing Duncan v. Walker, 533 U.S. 167, 182-83 (2001) (Stevens, J., with whom Souter,

J. joins, concurring in part in the judgment)). In similar situations, such requests evaluating

"whether a stay and abeyance is appropriate in a particular case is governed by the"

considerations set forth in Rhines v. Weber, 544 U.S. 269, 275-76 (2005). See Rivera v.

Kaplan, No. 1:17-CV-2257, 2017 WL 3017713, at *2 (S.D.N.Y. July 13, 2017) (applying

Rhines factors to protective filings where petitioners' are attempting to ensure their habeas

petition's timeliness). Under Rhines, a stay and abeyance should be "available only in limited

circumstances" where the petitioner can show both (1) "good cause" for failing to "exhaust

his claims first in state court" and (2) that his unexhausted claims are not "plainly meritless."

544 U.S. at 277.

                                                4
       Here, to the extent petitioner is attempting to request a stay, petitioner has not argued,

much less established, that he had "good cause" for failing to exhaust his claims in state

court before filing his petition. While petitioner claims that he suffers from serious mental

illness which was allegedly not properly treated until he was provided potent psychiatric

medications in October 2020, Pet. at 5 & 18, a search of the Public Access to Court

Electronic Records (PACER) website reveals that petitioner filed twelve (12) federal civil

actions in 2010, nine (9) federal civil actions in 2011, and one (1) federal civil action in 2012.

This included a total of four habeas petitions commenced in this District: two were litigated to

final orders on the merits and two were transferred to the Western District of New York. See

Phelan v. Bezio, No. 9:11-CV-0288 (DNH), Dkt. No. 22, Order dated May 24, 2012

(dismissing and denying petition for failure to exhaust and failure to advance meritorious

claims); Phelan v. Sheahan, No. 9:11-CV-0416 (JKS), Dkt. No. 26, Order dated Jan. 14,

2013 (denying petition as partially unexhausted and procedurally barred and meritless);

Phelan v. Lempke, No. 9:10-CV-1324 (TJM), Dkt. No. 2, Transfer Order dated Nov. 4, 2010;

Phelan v. Bezio, No. 9:11-CV-272 (GTS/GHL), Dkt. No. 3, Transfer Order dated Mar. 15,

2011. Therefore, despite his claims otherwise, petitioner's actions indicate that he does not

have any confusion about commencing actions or the trajectory of a habeas petition in

federal court. Cf Rivera, 2017 WL 3017713, at *3 (finding good cause where a petitioner

demonstrated "reasonable confusion about whether a state filing would be timely[,]" and thus

uncertainty over whether her claims were properly exhausted in state court) (citing Pace v.

Diguglielmo, 544 U.S. 408, 416-17 (2005)).

       Additionally, assuming that any of the reasons petitioner has advanced in his petition

are true, dismissing the present action without prejudice would not run afoul of the limitations

                                                 5
period. The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), enacted on

April 24, 1996, established a one-year statute of limitations for prisoners to seek federal

review of their state court criminal convictions. See 28 U.S.C. § 2244(d)(1). The one-year

period generally begins to run from the date on which the state criminal conviction became

final by the conclusion of direct review or by the expiration of the time to seek direct review.

See id. § 2244(d)(1)(A); Gonzalez v. Thaler, 565 U.S. 134, 149-50 & n.9 (2012). Other dates

from which the limitations period may start running are (1) the date on which an

unconstitutional, state-created impediment to filing a habeas petition is removed; (2) the date

on which the constitutional right on which the petitioner bases his habeas application was

initially recognized by the Supreme Court, if the right was newly recognized and made

retroactively applicable, or (3) the date on which the factual predicate for the claim or claims

presented could have been discovered through the exercise of due diligence (newly

discovered evidence). See 28 U.S.C. § 2244(d)(1)(B)-(D).

       Petitioner was sentenced on January 18, 2012. Pet. at 1. Because petitioner f ailed to

file a notice of appeal, his conviction became final, on February 17, 2012. See Bethea v.

Girdich, 293 F.3d 577, 578 (2d Cir. 2002) (per curiam) (explaining that the one-year statute of

limitations began to run when the petitioner's time for filing a notice of appeal from the

judgment of conviction expired); Vaughan v. Lape, No. 9:05-CV-1323 (DNH), 2007 WL

2042471, *4 (N.D.N.Y. July 12, 2007) ("In New York, a defendant has thirty days after the

'imposition of the sentence' to notify the court that he will appeal.") (quoting CPL

§ 460.10(1)(a)); Gonzalez, 565 U.S. at 150; Saunders v. Senkowski, 587 F.3d 543, 547-49

(2d Cir. 2009). Accordingly, petitioner had until February 18, 2013, to timely file his habeas



                                                6
petition.2 The present petition was placed in the mail on December 24, 2020, almost eight

years beyond the expiration of the statute of limitations.

        However, petitioner has claimed that an alternate accrual date establishes when the

statute of limitations period should begin. See Pet. at 18. Specifically, petitioner explains

that his limitations period should not begin when his judgment was final, pursuant to 28

U.S.C. § 2244(d)(1)(A), but, rather, when "the factual predicate of the claim . . . presented

could have been discovered through the exercise of due diligence," pursuant to 28 U.S.C.

§ 2244(d)(1)(D). Id. According to petitioner, the statute of limitations should begin to run in

October 2020, when petitioner's mental health illnesses were appropriately treated so that he

was capable of understanding the constitutional violations which had occurred to him. Id.

Assuming — without deciding — petitioner's assertions are correct, and giving him the

greatest benefit of the doubt, his statute of limitations period would begin to run the last day

in October of 2020. Therefore, from October 31, 2020, until today, approximately 233 days

out of the 365-day limitation period have run. Accordingly, using the date petitioner argues

should be controlling appears to leave only a few months left in the limitations period.

        The one-year limitation period under AEDPA is tolled while "a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or

claim is pending." 28 U.S.C. § 2244(d)(2); Saunders, 587 F.3d at 548. "An application for

state review is 'pending' until it has achieved final review through the state's post-conviction

procedures." Foster v. Phillips, No. 1:03-CV-3629, 2005 W L 2978686, at *4 (S.D.N.Y. Nov.

7, 2005) (citing Carey v. Saffold, 536 U.S. 214, 220 (2002)), adopted in part by, 2007 WL


        2
              The limitations period expired on February 16, 2013, which was a Saturday. See Fed. R. Civ. P.
6(a)(1)(C).

                                                       7
2436202 (S.D.N.Y. Aug. 28, 2007), judgment aff'd, 326 F. App'x 597 (2d Cir. 2009). The

tolling provision "excludes time during which properly filed state relief applications are

pending, but does not reset the date from which the one-year statute of limitations begins to

run." Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (per curiam). The tolling provision

excludes from the limitations period only the time that the state relief application remained

undecided, including the time during which an appeal from the denial of the motion was

taken. See Saunders, 587 F.3d at 548; Smith, 208 F.2d at 16.

       Assuming petitioner properly seeks relief in state court challenging his criminal

conviction in an expeditious fashion, the limitations period would be statutory tolled.

Petitioner would be tasked with first quickly seeking that relief in state court and, once the

state court actions have concluded, quickly re-filing the present action in federal court.

       Alternatively, liberally construing the arguments presented, petitioner claims that, if he

is not entitled to the alternate accrual date, he would still be entitled to equitable tolling given

his serious mental illness and the miscarriage of justice that would result because he is

actually innocent. Dkt. No. 1-1 at 28-29, 34-35. AEDPA's one-year statute of limitations

period "is subject to equitable tolling in appropriate cases." Holland v. Florida, 560 U.S. 631,

645 (2010) (citing, inter alia, Smith 208 F.3d at 17). The Second Circuit has "set a high bar

to deem circumstances sufficiently 'extraordinary' to warrant equitable tolling." Dillon v.

Conway, 642 F.3d 358, 363 (2d Cir. 2011).

       "Equitable tolling also may be appropriate if the applicant is actually innocent . . . [as

a]n actual innocence argument is premised on the same fundamental miscarriage of justice

exception that was discussed by the Supreme Court[.]" Germain v. Racette, No. 9:13-CV-

1530 (MAD/DEP), 2015 WL 7709606, at *10 (N.D.N.Y. Sept. 10, 2015) (internal quotation

                                                 8
marks and citations omitted). An actual innocence claim will be recognized only in a "narrow

class of truly extraordinary cases [where a petitioner can] present[] credible and com pelling

claims of actual innocence." Hyman v. Brown, 927 F.3d 639, 656 (2d Cir. 2019) (citing

Schlup v. Delo, 513 U.S. 298, 315 (1995)) (internal quotation marks omitted); see House v.

Bell, 547 U.S. 518, 538 (2006) (noting that the actual innocence gateway standard is

"demanding and permits review only in the extraordinary case.") (internal quotation marks

omitted). "The petitioner's burden in making a gateway showing of actual innocence is

deliberately demanding." Hyman, 927 F.3d at 656 (citing cases).

        Here, petitioner argues that he is actually innocent per the Brady evidence that was

hidden from him. Dkt. No. 1-1 at 34. But for his mental illness, precluding him from diligently

discovering the myriad of constitutional violations to which he was subjected, petitioner

claims he would have been found innocent of the charges levied against him. Id. at 34-35.

        In light of the foregoing, the petition is dismissed as unexhausted and premature with

leave to re-file once all state court remedies have been successfully exhausted. See

Diguglielmo v. Senkowski, 42 F. App'x. 492, 496 (2d Cir. 2002) (summary order) ("[B]ecause

the New York Court of Appeals has not yet had an opportunity to address [the petitioner]'s

federal claims, comity requires that we allow that court an opportunity to do so. Accordingly,

we dismiss [the petitioner]f's petition without prejudice. This will allow [the petitioner] to

pursue any procedural options available to him in New York state court, and then take

whatever steps may be appropriate to return to federal court if necessary.") (footnote

omitted).3

        3
            The Court notes that, if petitioner's claims are unsuccessful in state court, a subsequent habeas petition
should not run afoul of the "second or successive petition" limitations because this petition would be being dismissed
for failure to exhaust and not on the merits. See Burton v. Stewart, 549 U.S. 147, 155 (2007) (per curiam) (citing

                                                          9
        Again, crediting petitioner's assertions that either an alternate accrual date or

equitable tolling applies, petitioner will have to be vigilant in re-filing his habeas petition after

his state court remedies have been exhausted. However, it appears to the Court that,

presuming petitioner is correct on the limitations period issues, he should have adequate

time to exhaust his state court remedies and recommence the instant action in federal court.

See Zarvela, 254 F.3d at 383 (commenting that petitioner re-filed his habeas petition within

fourteen days after receiving the appellate court's decision).

IV.     CONCLUSION

        WHEREFORE, it is

        ORDERED that the petition, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE for

failure to exhaust available state court remedies; and it is further

        ORDERED that petitioner's application for appointment of counsel, Pet. at 18-19; Dkt.

No. 1-1 at 24, 32, is DENIED AS MOOT; and it is further

        ORDERED that no certificate of appealability (COA) shall issue in this case because

petitioner has failed to make a "substantial showing of the denial of a constitutional right"

pursuant to 28 U.S.C. § 2253(c)(2). 4 Any further request for a COA must be addressed to

the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

        ORDERED that the Clerk is directed to serve a copy of this Order on petitioner in

accordance with the Local Rules.

June 23, 2021
Albany, New York


Slack v. McDaniel, 529 U.S. 473, 478 (2000)).
        4
            See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                                                         10
